Citation Nr: 1812070	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-44 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 




		
INTRODUCTION

The Veteran served on active duty from March 1961 to September 1961 and from April 1963 to April 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The claims were brought before the Board in June 2015 and were remanded to afford the Veteran a previously requested hearing.  However, in October 2015 correspondence, the Veteran withdrew his request for a hearing.  Thus, the Board will proceed. 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not show the Veteran's right ankle disability is related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis

The Veteran contends that his right ankle condition is related to his active service, to include an April 1964 right ankle sprain while in service.

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with recurrent right ankle strain.  Further, the Veteran's service treatment records (STRs) confirm the Veteran sprained his ankle in April 1964.  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present diagnosed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In November 2009, the Veteran was provided a VA examination.  The examiner diagnosed the Veteran with recurrent right ankle strain.  The examiner opined that the Veteran's right ankle condition was less likely as not (less than 50 percent probability) caused by or a result of the Veteran in-service right ankle sprain.  The examiner rationalized that the Veteran had a significant injury to his right ankle while in service that required a length of time for healing; however, he was able to go on in civilian life to work in construction, including concrete finishing, carpentry, and painting, which are physically demanding and require extended periods of being on one's feet.  The examiner further explained that since service, the Veteran has sustained other injuries to his lower extremities which may have increased strain to his ankles.  The examiner stated both ankles showed reduction in range of motion on testing.  X-ray examination did not reveal any significant thickening of soft tissues such as the Achilles tendon or any degenerative changes in the joint.  No edema was noted upon physical examination or by x-ray.  The examiner stated there was a small plantar calcaneal spur noted on x-ray which may be the cause of the Veteran's pain.  The examiner lastly provided that without any significant findings of change over time to the joint and after carefully reviewing the file and medical literature, it is the examiner's opinion that it is less likely than not that the Veteran's current right ankle condition was caused or related to his right ankle sprain while in military service. 

The Board notes that the Veteran has not submitted any medical evidence relating to his right ankle condition.  There are no VA treatment records or private treatment records showing any treatment for the Veteran's right ankle condition.

Thus, upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's right ankle condition is related to his military service.

The Board finds the November 2009 VA examination to be of significant probative value in determining that the Veteran's right ankle condition is not related to his period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.

The Board acknowledges the Veteran's assertions that he has suffered from a right ankle condition since service.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any ankle condition is related to his military service, to include his April 1964 right ankle sprain, requires medical expertise that the Veteran has not demonstrated since ankle disabilities can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  

Thus, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a right ankle disability.  Therefore, the appeal must be denied.


ORDER

Service connection for a right ankle disability is denied.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim.

The Veteran contends that his left knee disability is related to an in-service left knee injury.  In July 2010, the Veteran was provided a VA examination.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the left knee.  The examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) caused by or a result of his military service.  The examiner rationalized that the Veteran injured his left knee on a roof in 1994 and had a left knee dislocation.  The examiner provided that the Veteran was set up with traumatic DJD post left knee surgery in 1994. 

The Board finds the November 2009 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  Although the examiner opined that the Veteran's left knee condition is less likely than not related to his military service due to injuries sustained after service in 1994, the Board notes it appears the examiner did not consider the August 1963 and September 1963 left knee injury of "knee gave way" while in service or the August 1961 notation of "swollen or painful joints" and arthritis in both knees on the Report of Medical History. 

Thus, because the examiner did not address any of Veteran's left knee complaints while in service, the Board finds that a remand is required to obtain an addendum opinion addressing all of the Veteran's left knee complaints, private treatment records, and his lay statements.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's left knee claim.  Ensure all in-service records have been associated with the claims file.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the July 2010 opinion.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the July 2010 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include his in-service August 1963 complaint of "knee gave way" and subsequent treatment, the August 1961 notation of swollen or painful joints and arthritis of both knees, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee condition had its onset during, or is otherwise related to, his active duty service, to include his in-service complaint of left knee "gave way," swollen joints, and notation of arthritis of the knees.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


